Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a notice of allowance in response to the remarks filed May 7, 2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative Robert Aragona (Registration No. 70, 061) on 5/25/2021. Applicant agreed to include the dependent claims 19 into the method form.

The application has been amended as follows: 
19.       (Currently Amended) The computer system of claim [[17]] 16, further comprising:
            transmitting status details, to an organizer for the registered event, for the computed second amount of time of the participant to reach the venue location for the registered event.




Status of Claims
Claims 1, 3-4, 6, 9-10, 12-13, 15-16, 18-19, and 21-23 are pending. 
Claims 1, 3-4, 6, 9-10, 12-13, 15-16, 18-19, and 21-23 are allowed.


Allowable Subject Matter
Claims 1-3, 5, 7, 10-15, 17-19, and 21-22 are allowed.

Reasons for Allowance
With respect to the 35 USC 101 rejection, the claim as a whole integrates the mental processes into a practical application. Thus, the claim is eligible because it is not directed to the recited judicial exception. Accordingly 35 U.S.C. 101 rejections are withdrawn in light of 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”).

With respect to the 35 USC 103 rejection, none of the prior art of record, taken individually or in any combination, teach, inter alia,
Registering an event in an electronic calendar system, wherein the registered event comprises at least a start time and a venue location for the event;
Identifying, via GPS on a wearable device of a participant a current location of the participant for the registered event, wherein the wearable device receives a continuous signal from a plurality of satellites to estimate a time of arrival of the participant at the registered event:

Regular time intervals prior to the registered event, wherein the one or more sensors are
Configured to detect the level of concentration of the participant, an activity status of the
Participant, and location data of the participant, the one or more sensors capable of
Communicating with the wearable device:
Computing an amount of time for the participant to quit current work, based on the level
Of concentration of the participant:
Computing a second amount of time required for the participant to reach the venue location for the registered event based on the current location of the participant for the registered
Event:
determining, dynamically, a time to transmit a reminder notification based on the identified current location of the participant for the registered event, the start time for the event, [[and]] the venue location for the event, the computed amount of time for the participant to quit current work, and the computed second amount of time required for the participant to reach the
Venue location for the registered event; and
Transmitting the reminder notification to the participant for the registered event based on the determination.

The prior art references most closely resembling the Applicant’s claimed invention are 
Lerenc (US Pub. No. 2014/0207373) (hereinafter, Lerenc) in view of Song et al. (US Pub. No. 2016/0379172) (hereinafter, Song) in further view of San Filippo et al. (US Pub. No. 2014/0278071) (hereinafter, San Filippo) in further view of Farrelly ET. Al. (US 

However the above references do not explicitly disclose detecting the level of concentration of the participant, via one or more sensors, at regular time intervals; and registering an amount of time required for the participant to quit current work, based on the detected level of concentration of the participant, in a separate database computing an amount of time required for the participant to quit current work, based on the level of concentration of the participant; computing a second amount of time required for the participant to reach the venue location for the registered event based on a current location of the participant for the registered event; and determining, dynamically, the time to transmit the reminder notification to the participant based on the computed amount of time for the participant to quit current work, the computed second amount of time required for the participant to reach the venue location for the registered event based on the current location of the participant, and the start time for the event; wherein a status of a messaging tool of the participant is automatically changed according to the detected level of concentration of the participant. 

Moreover, since the specific combination of claims as recited in claims 6-8 and 15 cannot be found in the cited prior art and can only be found as recited in Applicant’s Specification, any combination of the cited references and/or additional references(s) to teach all the claim elements, including the aforementioned features not taught by the cited prior art, would be the result of impermissible hindsight reconstruction. Accordingly, a 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Murkowski et al. (US Pub. No. 20130335219) discloses a sensor network and method for monitoring and detecting intrusion activities in accordance with various illustrative embodiments. In one embodiment, a method includes receiving a first input from a first sensor at a first sensor node of a wireless ad hoc sensor network, and comparing the first input to a first predefined input threshold associated with an intrusion activity. 

Rathod et al. (US Pub. No. 20110276396) discloses dynamically monitoring, tracking, storing, processing & presenting physical or digital activities, actions, locations, behavior & status with dynamically attached active links is described. 

Kurta et al. (US Pub. No. 20110081634) discloses a mobile terminal including a movement sensor that detects a movement of a user and outputs movement information, acquires information on a building existing at a current location or information on buildings existing in a vicinity of the current location, analyses the movement information output from the movement sensor, and detects a first behavior pattern corresponding to the movement information from multiple first behavior patterns obtained by classifying behaviors performed by the user over a relatively short period of time, and analyses the information on a building or buildings and the first behavior pattern, and detects a second behavior pattern corresponding to the information on a building or buildings and the first behavior pattern from multiple second behavior patterns obtained by classifying behaviors performed by the user over a relatively long period of time.

Weaver et al. (US Pub. No. 20090009340) discloses processing data collected via a wireless network sensor includes providing information in a variety of ways based upon the processed data. The network sensor has a plurality of sensors for detecting events occurring proximate the sensors in a monitored space, a processor for receiving and processing data from the sensors, and a wireless transmitter for wirelessly transmitting data. 
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Wu can be reached on 571.272.6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZAHRA . ELKASSABGI
Examiner
Art Unit 3623



/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623